—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Miller, J.), rendered March 17, 1993, convicting him of criminal possession of a controlled substance in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contentions regarding the propriety of the prosecutor’s summation comments are unpreserved for appellate review (see, CPL 470.05 [2]; People v Stewart, 172 AD2d 862; People v Madera, 167 AD2d 485). In any event, these remarks were either a fair response to the defense counsel’s summation, or were reasonable inferences to be drawn from the evidence (see, People v Galloway, 54 NY2d 396; People v Ashwal, 39 NY2d 105; People v Shepherd, 176 AD2d 369; People v Shaw, 112 AD2d 958; People v Gilmore, 106 AD2d 399). Miller, J. P., Lawrence, Altman and Krausman, JJ., concur.